      Case 1:19-cv-12508-PBS Document 12 Filed 01/08/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                       )
YOSEF KHOJAH,                          )
                                       )
          Petitioner,                  )
                                       )           Civil Action
v.                                     )           No. 19-12508-PBS
                                       )
ANTONE MONIZ, Superintendent,          )
Plymouth County Correctional           )
Facility,                              )
                                       )
          Respondent.                  )
______________________________         )


                                 ORDER

                           January 8, 2020

Saris, D.J.

     Petitioner Yosef Khojah filed a habeas petition seeking

relief pursuant to this Court’s declaratory judgment in Brito v.

Barr, No. 19-11314, 2019 WL 6333093, at *8 (D. Mass. Nov. 27,

2019). At the time of filing, Khojah listed his case as

“related” to Brito, Docket No. 1-4, and described himself as “a

member of [Brito’s] post-hearing class,” Docket No. 1 at 1.

     Respondent Antone Moniz now moves this Court to order the

Petitioner to show cause as to why this case is related to

Brito. The Respondent argues that this case and Brito lack (1)

“some or all” of the same parties, and (2) legal or factual

similarities. Docket No. 7 at 1.



                                   1
      Case 1:19-cv-12508-PBS Document 12 Filed 01/08/20 Page 2 of 3



    Local Rule 40.1(g)(1) provides that:

    [A] civil case is related to one previously filed in
    this court if some or all of the parties are the same
    and if one or more of the following similarities exist
    also: the cases involve the same or similar claims or
    defenses . . . or the cases involve substantially the
    same questions of fact and law.

    Local Rule 40.1(g)(1). A party filing an initial pleading

may denote their case as related to a previously assigned case,

consistent with the above rule. Id. 40.1(g)(2). In certain

circumstances a district judge may return a case for

reassignment if “[i]n the interest of justice or . . . the

efficient performance of the business of the court.” Id.

40.1(i)(1).

    This case is related to Brito under Local Rule 40.1(g).

First, “some or all of the parties” are the same. As to the

Petitioner, Khojah alleges – and the Respondent does not contest

– that Khojah is a member of Brito’s certified Post-Hearing

Class. Khojah is therefore a party to both suits under Local

Rule 40.1(g). As to the Respondent, Local Rule 40.1(g) permits

the relation of habeas petitions against different government

respondents if the United States “is evidently the real adverse

party.” See Order, Oliveira v. Moniz et al., No. 18-cv-10150-MLW

(D. Mass. Jan. 26, 2018). The United States is the real adverse

party in both this case and Brito.




                                   2
      Case 1:19-cv-12508-PBS Document 12 Filed 01/08/20 Page 3 of 3



    Second, this case and Brito satisfy at least one type of

similarity required by Local Rule 40.1(g). The cases involve the

same claim: that the government violated the petitioners’ due

process rights by providing constitutionally deficient

immigration bond hearings. Compare Brito v. Barr, No. 19-11314,

2019 WL 6333093, at *3 (D. Mass. Nov. 27, 2019) with Docket No.

1 at 2.

    Respondent’s motion for order to show cause (Docket No. 7)

is therefore DENIED.


SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 United States District Judge




                                   3
